IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


RALPH UDICK,

              Appellant,

 v.                                                      Case No. 5D15-1062

HARBOR HILLS DEVELOPMENT, L.P.,
ET AL.,

              Appellees.

________________________________/

Opinion filed July 8, 2016

Appeal from the Circuit Court
for Lake County,
G. Richard Singeltary, Judge.

Ralph Udick, Lady Lake, pro se.

Phillip S. Smith and Matthew D. Black,
of McLin Burnsed, Leesburg, for Appellees.


PER CURIAM.

       Ralph Udick, a property owner in the Harbor Hills development and member of the

Harbor Hills Homeowner’s Association, Inc., appeals the trial court’s judgment awarding

attorney’s fees to Harbor Hills Development, L.P., a Delaware Limited Partnership, doing

business as Harbor Hills Development, Ltd. (“the Developer”), H.H.C.C., Inc., a Delaware

corporation and general partner of the Developer, and Michael Rich (collectively,

“Appellees”). The trial court awarded attorney’s fees to Appellees as the prevailing parties
based on section 720.305(1), Florida Statutes (2013), and Article XI, Section 2, of the

Amendment and Restatement of Declaration of Covenants, Conditions and Restrictions

for Harbor Hills. We reverse.

      Prior to filing suit, Mr. Udick requested mediation pursuant to the terms of section

720.311, Florida Statutes (2013).    Appellees failed or refused to participate in the

mediation process. As a result, Appellees are not entitled to recover attorney’s fees or

costs. See § 720.311(2)(b), Fla. Stat. (2013).

      REVERSED and REMANDED.


ORFINGER and WALLIS, JJ., and TRAVER, D., Associate Judge, concur.




                                           2